Title: To James Madison from John Quincy Adams, 24 May 1819
From: Adams, John Quincy
To: Madison, James


Dear Sir
Washington 24 May 1819
Mr. Cardelli the Sculptor, whom at my solicitation you have kindly permitted to visit Montpellier for the purpose of taking your Bust will have the honour of delivering you this Letter. From the knowledge I have of his talent and the success with which he has taken that of President Monroe, I hope he will execute the work to your satisfaction and with my thanks for your indulgence in giving him the opportunity I offer you the assurance of my perfect Respect and Attatchment
